SLIP OP . 05-66

                       UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE : RICHARD K. EATON , JUDGE
__________________________________________
                                          :
FORMER EMPLOY EES OF ERICSSON, INC.,      :
                                          :
                   PLAINTIFF ,            :
                                          :
      V.                                  :
                                          :                  CONSOL. COURT NO . 02-00809
                                          :
UNITED STATES SECRETA RY OF LABOR,        :
                                          :
                   DEFENDANT.             :
                                          :
__________________________________________:


                                            JUDGMENT

       Upon consideration of the Revised Determination on Remand (“Remand Results”) filed

by the United States Department of Labor (the “Department”) pursuant to the Court’s second

remand; upon Plaintiffs’ written comments stating that they are satisfied with the Remand

Results, the Department’s Status Report, and the Department’s Supplemental Status Report;

upon all other papers filed herein; and upon due deliberation, it is hereby


       ORDERED that the Remand Results are sustained in all respects.



                                                                      /s/ Richard K. Eaton
                                                                     Richard K. Eaton, Judge

Dated: June 13, 2005
       New York, New York